*314ON REHEARING.
Mb. Justice Wilkes
delivered the opinion of the Court. A petition to rehear is filed in this case and is pressed with, earnestness, zeal, and ability.
It is said that the contest in the circuit court was between Judge Allen and Mr. Frizzell, as to which was entitled to the administration, and, the court having determined that Judge Allen was ineligible, it must necessarily follow that Mr. Frizzell, should be appointed, and hence that the result reached by the court is incorrect, even if its holding upon the law be correct.
While the language of the court in the original opinion is subject to some verbal criticism, it clearly appears that the court considered the question before it to be whether either Judge Allen or Mr. Frizzell was entitled to the administration, and not which of the two was entitled to administration, and excluding everybody else from consideration.
The applicaton for the appointment of Judge Allen was made by a petition, and this petition was presented by Mrs. Hudson, the next of kin, and by other parties more remotely next of kin, representing seven-eighths of. the entire estate. The petition was for the appointment of an administrator de bonis non, and Judge Allen was nominated for the appointment. He had been selected by the next of kin, and they claimed the right to make the nomination. The county judge denied them this right. They did not desire to abandon their nomination, but preferred to appeal to a higher court; and this, *315we think, they had a right to do, instead of being foreed to surrender their choice and name another. The judgment of the county judge rejecting the nominee of the next of kin on account of his ineligibility was not a finality. The next of kin had the right to bring their choice before a higher court, and have that court pass upon the eligibility of the nominee.
The court, in declaring Judge Allen ineligible, in the same order appointed "Mr. Frizzell. From this order the next of kin appealed, and the appeal is specific in stating that it is from the decree rejecting Judge Allen, and also from the decree appointing Mr. Frizzell.
The action of the county judge in appointing Mr. Frizzell in the same order and at the same time left no opportunity to the next of kin to present any other nominee, and there remained no alternative but to appeal.
We think that the action of the next of kin in standing by their choice until his eligibility should be passed on by a revising court was not a waiver of their right to make another nomination in the event the revising court should declare him ineligible; nor was their right of choice exhausted by the fact that their choice was held to be ineligible by the revising court.
It is said that the court did not notice section 3939 of Shannon’s Compilation, and this is true.
That section applies to a case where there are more than one next of kin of the same degree applying, and provides that the court may select between them.
*316It must mean next of kin in the same degree, and not in different degrees.
The condition provided for by section 3939 was not presented by the record, and hence the section was not considered, because it was believed to be not applicable.
We do not understand this present case to he one for the removal of Mr. Frizzell after he had been regularly appointed, and by a collateral proceeding, but it is an attempt, by the aid of the revising court, to prevent the consummation of his appointment.
His appointment was set aside by. the appeal, and stands as if it had never been made, and was finally canceled by the effect of the decision of the revising court.
We do not mean to hold that the next of kin may, without limit, insist upon making appointment after appointment, but this right of appointment is limited within reasonable bounds, but at the same time so as not to, cut off the reasonable exercise of the right to make appointment.
We have made some verbal alterations in the original opinion, so as to make its language less liable to misconstruction, but have not in anywise changed its effect and holding; nor do we see any reason to do so, after a careful examination of the petition to rehear, and the petition is dismissed.
Mr. Justice McAlister does not concur.